DETAILED ACTION
This detailed action supersedes the prior Office action mailed on September 28, 2021.  The period for response has been reset and begins on the mailing date of this detailed action.
Claims 1-8 stand rejected and Claim 9 has been added.  Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC §§ 102, 103
Claims 1-8
Applicants' arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicants' have not identified any structure in Haas that corresponds to the arguments presented leaving only attorney argument.  Argument, however, cannot supplant evidence (MPEP 2145(I)).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "perpendicular to the longitudinal axis of the tubular body" yet the tubular body has not been restricted to any particular shape such that the tube may be curved rendering the term "perpendicular" indefinite.
Claim 5 recites the limitation "removable with human intervention" rendering the claim indefinite (see MPEP 2173.05(b)(IV)).
Claim 8 recites the limitation "visibly distinguishable" rendering the claim indefinite (see MPEP 2173.05(b)(IV)).
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas").
Applicants' claims are directed towards a device.
Regarding Claims 1, 2, and 4-9, Haas discloses a hose connector comprising a connector port formed as a tubular body (Figs. 1, 2, item 6, Paragraph 20 (hereinafter "Pr")) , adapted to receive water at an inlet (Fig. 2 (note direction 10 of water flow), Pr20) and to deliver water at an outlet (Fig. 2 (note opening of connector port 6 interpreted as 
Additional Disclosures Included:  Claim 2:  wherein the hose connector is a water nipple (Fig. 1, item 1 (note the broadest reasonable interpretation of nipple includes a hose connector as state in the specification (Pg1/Pr4)).  Claim 4: wherein the filter configured to be removably engaged with the at least one recess (Pr16,21,29).  Claim 5: wherein the filter is readily removable with human intervention  (Pr16,21,29; see also 112(b) analysis supra).  Claim 6: wherein the filter is made as a single unit (Fig. 6, item 26 (note unitary construction)).  Claim 7: wherein the filter is made of a plastic material (Pr38).  Claim 8: wherein the filter is visibly distinguishable from the connector port (Fig. 2 (note visible different shapes of connector port 6 and filter 26); see also 112(b) analysis supra).  Claim 9: wherein the filter includes a plurality of holes towards the second end of the filter defining a filtering zone (Figs. 2, 6, 9, items 26, 200, Pr37).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas") in view of Wonnacott, U.S. Patent No. 4,872,324 (hereinafter "Wonnacott").
Applicants' claim is directed towards a device.
Haas discloses the hose connector of Claim 1 except wherein the filter is configured to be inserted with a cleaning needle at the second end.
Wonnacott also relates to a water filter and discloses a cleaning needle (Fig. 1, item 14, C3/L44-51).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water connector disclosed by Hass with the cleaning needle disclosed by Wonnacott because, according to Wonnacott, the needle allows for cleaning during operation (C1/L7-10) and prevents clogging of the water passageway (C1/L53-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779